Citation Nr: 0518537	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  99-00 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to January 30, 
2004 for the grants of separate evaluations for diabetic 
neuropathy of the four extremities.

2.  Entitlement to service connection for arthritis and 
fatigue, to include as secondary to the veteran's service-
connected malaria.

3.  Entitlement to an initial evaluation in excess of 20 
percent for diabetic neuropathy of the right upper extremity.

4.  Entitlement to an initial evaluation in excess of 20 
percent for diabetic neuropathy of the left upper extremity.

5.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic neuropathy of the right lower extremity.

6.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic neuropathy of the left lower extremity.

7.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska in December 1998, March 2002, and June 
2004, and January 2005.

In a June 2000 decision, the Board denied the veteran's claim 
of entitlement to service connection for arthritis and 
fatigue.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court), and, in 
a March 2001 order, the Court vacated and remanded this 
denial.  Subsequently, the issue of entitlement to service 
connection for arthritis and fatigue was remanded to the RO 
in October 2003.  In a September 2004 decision, the Board 
remanded all of the claims noted above back to the RO, except 
for the recently appealed claim of entitlement to an 
increased evaluation for PTSD.

The issues of entitlement to an initial evaluation in excess 
of 20 percent for diabetic neuropathy of the right upper 
extremity; entitlement to an initial evaluation in excess of 
20 percent for diabetic neuropathy of the left upper 
extremity; entitlement to an initial evaluation in excess of 
10 percent for diabetic neuropathy of the right lower 
extremity; entitlement to an initial evaluation in excess of 
10 percent for diabetic neuropathy of the left lower 
extremity; and entitlement to an increased evaluation for 
PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's application to reopen a previously denied 
claim for service connection for diabetes mellitus (including 
diabetic neuropathy) was received by the RO on May 7, 2001.

3.  The veteran's claimed arthritis and fatigue have not been 
shown to be etiologically related to either service or his 
service-connected malaria.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 7, 2001 for the 
grants of separate evaluations for diabetic neuropathy of the 
four extremities have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2004).

2.  Arthritis and fatigue were not incurred in or aggravated 
by service or as due to the veteran's service-connected 
malaria.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him 
comprehensive VA examinations addressing his claimed 
disorders.  There is no indication from the claims file of 
additional medical records not obtained to date.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in an October 2004 letter.  By this  letter, the 
RO also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Apr. 14, 2005).  In this letter, the 
veteran was also advised to submit additional evidence to the 
RO, and the Board finds that this instruction is consistent 
with the requirement of 38 C.F.R. § 3.159(b)(1) that VA 
request that a claimant provide any evidence in his or her 
possession that pertains to a claim.

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed rating decisions.  However, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claims and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.  Entitlement to an effective date prior to January 30, 
2004 for the grants of separate evaluations for diabetic 
neuropathy of the four extremities

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

In new service connection cases, the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  
38 C.F.R. § 3.400(b)(2).

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. 
§ 3.400(q)(1)(i).  In cases where the evidence is received 
after the final disallowance, the effective date is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999).  VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits (as a claim for increase or 
to reopen) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  If a formal 
claim for compensation has previously been allowed, or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for benefits.  Acceptance of a 
report of examination or treatment as a claim for increase is 
subject to the payment of retroactive benefits from the date 
of a report or for a period of one year prior to the date of 
receipt of the report.  38 C.F.R. § 3.157.  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital. 38 C.F.R. § 3.157(b)(1).  For 
reports prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).

In this case, the veteran initially applied for service 
connection for diabetes mellitus in July 1995.  This claim 
was denied in a February 1996 rating decision.  The veteran 
submitted a Notice of Disagreement with this denial in 
October 1996 and was issued a Statement of the Case in 
December 1996.  However, he did not respond to this issuance 
within one year following the February 1996 rating decision 
or within 60 days of the issuance of the Statement of the 
Case.  The February 1996 denial is therefore final under 
38 U.S.C.A. § 7105(c).

On May 7, 2001, the RO received the veteran's claim for 
service connection for diabetes as a result of herbicide 
exposure while serving in Vietnam.  He underwent a VA 
diabetes mellitus examination in July 2001, during which he 
reported tingling in his hands and feet on occasion.  The 
diagnoses included in the examination report included early 
peripheral neuropathy.  The veteran's claim for service 
connection for diabetes mellitus, with early neuropathy and a 
history of foot ulcers, was granted in a March 2002 rating 
decision, with a 20 percent evaluation effectuated as of May 
7, 2001, the date of the claim.

In a statement received by the RO on April 12, 2002, the 
veteran's representative argued for entitlement to "a 
separate and distinct compensable evaluation for neuropathy 
of the foot, secondary to diabetes mellitus."  Similarly, in 
a submission received on November 8, 2002, the veteran's 
representative claimed entitlement to "a separate and 
distinct compensable evaluation for peripheral neuropathy of 
the feet."  

Subsequently, a December 2002 VA examination encompassed a 
normal neurological evaluation, and the examiner noted that 
the veteran's previous diagnosis of diabetic neuropathy was 
"very generous and aggressive."  However, this same 
examiner indicated that the claims file had not been 
reviewed.

A further VA diabetes mellitus examination was conducted on 
January 30, 2004.  The examiner who conducted the examination 
found that there was neuropathy of the lower extremities 
secondary to diabetes.  As to the upper extremities, the 
veteran's neurological problems were "very early and 
difficult to decipher for sure."  However, a neurological 
examination from May 2004 revealed diabetic neuropathy 
involving both upper and lower extremities.  Consequently, in 
the appealed June 2004 rating decision, the RO granted 
service connection for diabetic neuropathy for all four 
extremities separately.  The RO assigned 10 percent 
evaluations for both lower extremities and 20 percent 
evaluations for both upper extremities.  All evaluations were 
effectuated as of January 30, 2004.

In this case, the Board is aware that an initial claim for 
service connection for diabetes mellitus had been denied in a 
February 1996 rating decision, for which an appeal had not 
been completed; that denial is thus final.  The veteran's 
reopened claim for service connection for diabetes mellitus 
was received on May 7, 2001.  This benefit, including 
diabetic neuropathy, was granted in a March 2002 rating 
decision, effective from May 7, 2001.

After reviewing the evidence of record, the Board finds that 
the separate grants of service connection for diabetic 
neuropathy of all four extremities should also be effectuated 
as of May 7, 2001.  The Board finds that this is the date of 
the veteran's claim, particularly as diabetic neuropathy was 
taken into account by the RO in the March 2002 rating 
decision.  The Board is also satisfied, after resolving all 
doubt in favor of the veteran, that entitlement arose as of 
this date.  While the December 2002 VA examination did not 
show diabetic neuropathy, this conclusion was not based on a 
claims file review, and an earlier July 2001 VA examination 
did contain a diagnosis of early peripheral neuropathy.

Overall, the Board finds that May 7, 2001, the date of the 
veteran's application to reopen his claim for service 
connection for diabetes mellitus, is the appropriate date for 
the grants of service connection for diabetic neuropathy of 
the upper and lower extremities.  Accordingly, an effective 
date of May 7, 2001 is assigned for the grants of separate 
evaluations for diabetic neuropathy of the four extremities.  
To that extent, the appeal is granted.



III.  Entitlement to service connection for arthritis and 
fatigue, to include as secondary to the veteran's service-
connected malaria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As the veteran is a recipient of the Combat Infantryman 
Badge, signifying participation in combat with the enemy 
during service, the Board would also point out that 38 
U.S.C.A. § 1154(b) provides that, in the case of a veteran 
who engaged in combat with the enemy during a period of war, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury shall be accepted if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such 
incurrence or aggravation during service.  However, 38 
U.S.C.A. § 1154(b) does not address the questions of the 
existence of a present disability or of a nexus between such 
disability and service, both of which are required for the 
grant of service connection.  

The veteran's service medical records are entirely negative 
for complaints of, or treatment for, joint abnormalities or 
chronic fatigue.  Subsequent to service, the veteran was seen 
for stiff and painful knees and a "bad back" at a VA 
medical center in June 2001.  In February 2004, he complained 
of left foot swelling and was noted to have a possible heel 
spur syndrome of the left foot.  

The veteran underwent a VA orthopedic examination in March 
2004, with an examiner who reviewed the claims file.  The 
examiner noted that the veteran had no evidence of knee 
arthritis, but he did have pain when walking from a resting 
position or after riding a horse.  The examiner further 
indicated that this symptomatology was not related to service 
and that he was unaware of any association between knee 
arthritis and malaria.  Rather, the current findings were 
normal and likely age-related.  Subsequent x-rays, from March 
2004, did reveal very mild right knee degenerative changes.

In November 2004, the veteran underwent two additional VA 
examinations.  An orthopedic examination revealed chronic 
strain of the right knee of musculoligamentous origin, with 
very mild degenerative changes along the lateral aspect of 
the right patellofemoral joint; and a right foot heel spur.  
The examiner noted that the veteran had engaged in "a very 
active lifestyle ranching" since his discharge from service 
in 1970, and there was no evidence of record "to suspect 
that any of [his] current complaints are related to his 
malaria episode."  Likewise, the veteran underwent a 
November 2004 VA chronic fatigue syndrome examination, with 
an examiner who reviewed the claims file.  This examiner 
noted that the veteran specifically denied both a new onset 
of debilitating fatigue severe enough to reduce or impair 
average daily activity below 50 percent of prior activity and 
incapacitating episodes requiring bed rest and treatment by a 
physician.  He also denied a list of specific symptoms, 
including a chronic low-grade fever and non-exudative 
pharyngitis.  As such, the examiner determined that the 
criteria for a diagnosis of chronic fatigue syndrome had not 
been met.

The Board has reviewed all of the aforementioned evidence but 
find no medical evidence indicating an etiological 
relationship between the veteran's claimed arthritis and 
fatigue and either service or his service-connected malaria.  
Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in 
multiple lay submissions.  The veteran, however, has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
arthritis and fatigue, to include as secondary to his 
service-connected malaria, and this claim must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

An effective date of May 7, 2001 is granted for the grants of 
separate evaluations for diabetic neuropathy of the four 
extremities, subject to the laws and regulations governing 
the payment of monetary benefits.

The claim of entitlement to service connection for arthritis 
and fatigue, to include as secondary to the veteran's 
service-connected malaria, is denied.




REMAND

In the present case, the most recent Supplemental Statement 
of the Case addressing the veteran's claims for higher 
evaluations for neuropathy of all four extremities was issued 
in January 2005, while the Statement of the Case addressing 
the issue of entitlement to an increased evaluation for PTSD 
was issued in March 2005.

With regard to each of these claims, the RO has since 
received additional evidence.  A March 2005 VA general 
medical examination addresses the veteran's neuropathy of the 
extremities, while an April 2005 VA mental health record 
contains a Global Assessment of Functioning (GAF) score of 58 
and a discussion of his PTSD within the context of recently 
losing his job.  However, the RO did not respond with a 
Supplemental Statement of the Case addressing the noted 
claims in light of this new and pertinent evidence.  Such an 
issuance is required under 38 C.F.R. §§ 19.9 and 19.31.

Accordingly, this case is REMANDED to the RO for the 
following action:

The veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case addressing the 
issues of entitlement to an initial 
evaluation in excess of 20 percent for 
diabetic neuropathy of the right upper 
extremity; entitlement to an initial 
evaluation in excess of 20 percent for 
diabetic neuropathy of the left upper 
extremity; entitlement to an initial 
evaluation in excess of 10 percent for 
diabetic neuropathy of the right lower 
extremity; entitlement to an initial 
evaluation in excess of 10 percent for 
diabetic neuropathy of the left lower 
extremity; and entitlement to an 
increased evaluation for PTSD.  This 
issuance should address all evidence 
received since the noted January 2005 
Supplemental Statement of the Case and 
the March 2005 Statement of the Case.  
The veteran should be permitted a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


